                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00150-KDB-DSC


 JARED MODE et. al.,                              )
                                                  )
                   Plaintiffs,                    )
                                                  )
 v.                                               )                     ORDER
                                                  )
 S-L DISTRIBUTION COMPANY LLC                     )
 et. al.,                                         )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Consented to Motion for Readmission Pro

Hac Vice [for Benjamin K. Jacobs]” (document #525) filed December 18, 2019. For the reasons

set forth therein, the Motion will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Kenneth D. Bell.


       SO ORDERED.
                                            Signed: December 18, 2019
